DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed in the Information Disclosure Statement(s) filed on 1/21/2021 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B forms).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-14 and 26-27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ureten et al. (US 2016/0294504, hereinafter “Ureten”).

receiving a modulated wireless signal (signal receiver for receiving radio-frequency signals, para. 0010);
generating a modified signal from the wireless signal based on features extracted from the wireless signal, the features comprising one or more of an estimated center frequency and an estimated bandwidth of the wireless signal (apply coarse and  fine carrier frequency offset correction, para. 0010, see Figs. 5 and 6, frequency shift from center estimated, step 606, para. 0056, captured signal shifted in frequency by amount equal to the estimated frequency offset); and
classifying the received wireless signal using a modulation classifier to a modulation scheme based on the modified signal (automatic modulation recognition (AMR) following Coarse and residual CFO correction, Fig. 5, para. 0002, 0052).

Regarding claim 2, Ureten further discloses determining the estimated center frequency of the wireless signal comprises generating a power spectrum and estimating the center frequency based on the generated power spectrum (frequency shift from center estimated by calculated the difference between two sidebands of the spectrum from power spectrum estimation 604, see para. 0053, 0056, Fig. 6).

Regarding claims 7-10, Ureten discloses everything applied to claim 1 above, and the rest of the recited subject matter is considered to not limit the scope of the claims. In 
See rejection of claim 1 above.

Regarding claims 11-14, Ureten discloses everything applied to claim 1 above, and the rest of the recited subject matter is considered to not limit the scope of the claims. In particular, the details of claims 11-14 are directed to another additional feature (i.e. “features comprise a symbol rate and an oversampling rate, wherein the oversampling rate is determined based on the symbol rate”). Claim 1 does not require either of the symbol or oversampling rate (i.e. requires only “one or more” of the disclosed features). As the rejection of claim 1 was based on prior art that disclosed the “center frequency,” the subject matter of claims 11-14 do not limit the scope of the claims since the steps/functions they recite are not required to be performed (see MPEP 2111.04)

Regarding claim 26, Ureten further discloses the modulation scheme comprises one or more modulation types including frequency modulation (FM), phase modulation (PM), frequency-shift keying (FSK), phase-shift keying (PSK), or minimum-shift keying (MSK) (see para. 0062).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ureten et al. (US 2016/0294504, hereinafter “Ureten”) in view of Scott et al. (US 6,535,549).
Regarding claim 3, Ureten discloses everything applied to claim 2 above, but does not expressly disclose estimating the center frequency comprises applying a Costas loop estimation process.
It is well known in the art that Costas loops are used to track the carrier frequency (as evidenced by Scott et al. (col. 1, ll. 48-57).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to modify the method/system of Ureten to specify the use of a Costas loop to track the carrier frequency, since this well-known implementation in the art.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ureten et al. (US 2016/0294504, hereinafter “Ureten”) in view of Nissila (US 2004/0259514).
Regarding claim 5, Ureten discloses everything applied to claim 2 above, but does not expressly disclose estimating the center frequency comprising applying an autoregressive model estimation process.
Nissila discloses using autoregressive modeling to provide estimates of a frequency offset (para. 0016).
Because both Ureten and Nissila disclose estimating frequency offset parameters, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one frequency offset estimation scheme for another, for the predictable result of using autoregressive modeling to obtain a frequency offset estimate.

Claims 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ureten et al. (US 2016/0294504, hereinafter “Ureten”) in view of Bose et al. (US 8,295,341, hereinafter “Bose” – cited in IDS).
Regarding claims 24-25, Ureten discloses everything applied to claim 1, but does not expressly disclose the modulation classifier comprises a supervised classifier comprising a neutral networks classifier.
Bose discloses a similar RF receiver with modulation detection using neural network 900 (Fig. 9, neural network 900 is “trained”, col. 10, ll. 8-10; in the specification of the present 
Because both Ureten and Bose disclose RF receivers with modulation detectors/classifiers, it would have been obvious to one of ordinary skill in the art, at the time the application was filed, to substitute one modulation classifier with another, for the predictable result of implementing the trained/supervised neural network classifier in the system of Ureten.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 23-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-11 of U.S. Patent No. 10,904,050. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims disclose all the subject matter of the claims of the present application.
Regarding claim 1, see claim 1 of US 10,904,050.
Regarding claim 23, see claim 8 of US 10,904,050.
Regarding claim 24, see claim 9 of US 10,904,050.
Regarding claim 25, see claim 10 of US 10,904,050.

Regarding claim 27, see claim 11 of US 10,904,050.

Allowable Subject Matter
Claims 15-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID S HUANG whose telephone number is (571)270-1798. The examiner can normally be reached Monday - Friday, 9:00 a.m. - 5:00 p.m., EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on (571) 272-3036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/David S Huang/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        12/4/2021